Citation Nr: 1143276	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for scoliosis.

2. Entitlement to service connection for spondylosis of the cervical spine.

3. Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty November 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This claim was decided by the Board in an April 2009 decision which the Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In February 2010, a Joint Motion for Remand was filed and granted by the Court, and the appeal was remanded to the Board for further consideration.  

In March 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  She also testified at a personal hearing before the undersigned, sitting at the RO in March 2008.  Transcripts of these hearings are associated with the claims file. 

The Board notes that the thoracolumbar spine disorder certified on appeal was degenerative disc disease.  However, the Board notes that there are other diagnoses associated with the lumbar spine, particularly spondylosis or degenerative joint disease.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Consequently, the Board has stated the issue to entitlement to service connection for a lumbar spine disorder generally, without reference to a particular lumbar spine disorder. 
FINDINGS OF FACT

1. The Veteran is presumed to have been sound upon service entrance; there is not clear and unmistakable evidence that a spine disorder preexisted service and was not aggravated by service. 

 2. Scoliosis was present in service, and the currently diagnosed scoliosis etiologically related to the in-service scoliosis.

3. Spondylosis of the cervical spine is etiologically related to active duty military service.

4. Spondylosis of the thoracolumbar spine is etiologically related to active duty military service.


CONCLUSIONS OF LAW

1. Scoliosis was incurred during the Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Spondylosis of the cervical spine was incurred during the Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3. Spondylosis of the thoracolumbar spine was incurred during the Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 As the Board's decision herein to grant service connection for each of the spine disabilities on appeal is a full grant of the benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Initially, with respect to the Veteran's scoliosis claim, scoliosis is generally considered a congenital or developmental disorder.  Such disabilities are not diseases or injuries under VA regulations, and thus, may not be service-connected without a showing of additional disability which is the result of aggravation of the congenital disorder by superimposed disease or injury in service.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 (Oct. 30, 1990)) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  

Nevertheless, the Board observes that at her August 1980 enlistment examination, the Veteran denied any significant injury, illness, or hospitalization.  The clinical examination conducted at that time was normal.  Therefore, the Board presumes the Veteran was sound at the time of service entrance.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board also finds that there is not clear and unmistakable evidence that the disorder pre-existed service and was not aggravated by service.  The VHA specialist stated that the Veteran's current disorders did not pre-exist service and were not aggravated by service.  There is no contrary evidence of record suggesting that the Veteran's scoliosis pre-existed her enlistment.  Therefore, the Board determines that the presumption of soundness has not been rebutted in this case.      
Further, the Board observes that the Veteran has a current diagnosis of scoliosis.  This disorder was reflected in a June 2000 MRI that revealed very slight scoliosis to the right and in April 2006 and March 2007, X-rays showed mild scoliosis of the lumbosacral spine.  Therefore, the Veteran has a current diagnosis of scoliosis. 

As for the Veteran's other claims, the Board observes that the Veteran also has current diagnoses of disorders of the cervical and lumbar spines.  Post-service medical evidence is replete with complaints and treatment for these disorders and diagnostic imaging studies.  These records reveal diagnoses of degenerative disc disease and spondylosis of the cervical spine with radiculitis and intervertebral disc syndrome of the thoracolumbar spine.  Additionally, imaging studies performed at the December 2005 VA examination revealed mild degenerative joint disease of the cervical and lumbar spines.  Dr, UG states the diagnosis of the lumbar spine as spondylosis.  Thus, the Veteran has current diagnoses relative to her cervical and thoracolumbar spine claims.  

Further, service treatment records reflect complaint, treatment, and diagnosis with regard to low back pain.  The cause of the pain is not consistently identified, although the Board notes that it was associated with a leg length discrepancy and a heel lift was prescribed.  An X-ray in April 1981 showed curvature of the spine to the right; this finding was repeated with a January 1983 X-ray.  Additionally, a low back strain was noted in relation to a fall the Veteran took on a wet floor.  The Veteran was also involved in a motor vehicle accident (MVA) in April 1983; however, no lumbar spine injuries were found.  She was put on a temporary profile for low back strain in April 1981 through May 1981 and again in September 1982 with respect to a muscle wall strain, which was not otherwise detailed.  

Regarding the cervical spine, service treatment records relevant to the April 1983 MVA show that neck range of motion was normal.  The day after the MVA, the Veteran complained of neck pain when she turned her head to the side.      

With this evidence in mind, the Board turns to whether there is a relationship between the Veteran's current spine disorders and her military service.  The Board first notes that the Veteran's degenerative joint disease of the cervical and thoracic spine was not diagnosed within one year of service discharge.  Hence, service connection on a presumptive basis is not warranted.  

On the question of direct service connection, the Board observes that the Veteran had scoliosis represented by a mild curvature of the spine to the right while in service.  Additionally, current treatment evidence reflects that mild scoliosis to the right was present in June 2000 and still in April 2006.  Additionally, the Board finds that there is no competent and probative evidence that relates the Veteran's mild scoliosis to her military service.  The Board notes that the December 2005 VA examiner found no evidence of sufficient aggravation of a preexisting congenital scoliosis to account for any chronic disability; however, as discussed, for purposes of this decision, the Veteran's scoliosis was not a preexisting disorder.  In contrast, May 2004 and June 2005 letters of Dr. EOO observed that scoliosis was not noted at enlistment, but that the disorder may have become symptomatic due to the Veteran's military duties, thereby worsening the underlying arthropathy.  The VHA specialist provided an opinion that references the Veteran's current spinal problems generally, but he did not discuss the scoliosis in his rationale; therefore, the Board determines that this opinion has no probative value on the issue of scoliosis.  

Moreover, the Board notes that the Veteran had scoliosis to the right in service, has scoliosis to the right at present and that the present scoliosis has been unchanged for several years.  In addition, the Board notes that there is no competent evidence to indicate that the Veteran's in-service curvature resolved at any time such that the current curvature of the spine manifested solely post-service.  Even though there is no treatment evidence available for over seven years post-service, the Board considers all of the above evidence and finds that it is at least as likely as not that the Veteran's current scoliosis is the same scoliosis present in service.  Service connection for scoliosis is granted.

With regard to service connection for the Veteran's claimed cervical and lumbar spine disorders, the Board determines that the evidence is in equipoise with respect to a relationship to military service.  The Board also that there are conflicting medical opinions of record regarding whether the Veteran's current back disorders are directly related to her military service.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran was afforded a VA examination in December 2005.  Upon a review of the claims file and examination of the Veteran, the examiner determined that the Veteran's spinal disorders were not related to her military service.  The bases for this opinion included the fact that there was no continuity of complaints concerning the cervical and thoracic spine and that the degenerative findings were very mild and would not be unusual for a woman of the Veteran's age.  Further, the examiner noted that neurosurgeons had indicated that the Veteran's symptoms were not of a severity to warrant surgical intervention.  As a result, he opined that it is less likely than not that the Veteran's current cervical and lumbar findings were secondary to an injury or occurrence that occurred during active duty.  However, the Board observes that the Veteran's complaints of having had symptoms since service have been well documented by various physicians.   Moreover, since December 2005, the veteran has had lumbar spine surgery.  The Board finds that these facts diminish the probative weight examiner's opinion.

The VHA specialist opines that it is less likely than not that her current spinal disorders are causally or etiologically related to her military service.  Even though the specialist notes the complaints and symptoms in service treatment records and references the notion that repetitive trauma could cause disabilities like those exhibited by the Veteran, he states that there is no clinical data to support that conclusion.  The Board observes that he also states that he reviewed four relevant texts and asked four independent spine surgeons for their opinions; however, he does not identify either the texts or the surgeons, and so the Board is unable to assess the probative value of their contribution to the specialist's opinion.  Moreover, the Board observes that the VHA specialist's opinion is predicated on the fact that the Veteran had multiple normal neurological examinations and test results and a normal bone scan, as well as the Veteran's lack of need for surgical intervention.  While the Board comprehends that the specialist considers these facts to be in opposition to a relationship to service, he does not explain the relevance of such facts to the disabilities in question, that is, the scoliosis, the cervical spondylosis, and the thoracolumbar spine degenerative disc disease.  Moreover, with respect to the Veteran's lack of need for surgery, the Board notes that the letter from Dr. UG received in June 2010 states that the Veteran had, in fact, had surgery on her lumbar spine, which calls into question the thoroughness of the specialist's review of the claims file.  Accordingly, the Board is unable to afford this opinion any probative value with regard to etiology of the cervical and thoracolumbar spine disabilities.

Finally, the Board notes the aforementioned opinion of Dr. UG.  Dr. UG states that the Veteran had been under his care for an extended period of time for symptoms related to chronic spondylosis and that she had recently undergone surgery on her lumbar spine.  He then opined that, based on a review of the Veteran's records, that the Veteran's spinal spondylosis especially in the lumbar region is directly related to the repetitive trauma noted during her active duty military service.  Since Dr. UG apparently reviewed the Veteran's service treatment records and has personal knowledge of the Veteran's post-service treatment, the Board affords this opinion great probative weight.  Thus, the Board finds that it is at least as likely as not that the Veteran's thoracolumbar spine disability is causally and etiologically related to her military service.  Service connection for spondylosis of the thoracolumbar spine is granted.

Additionally, with respect to the Veteran's cervical spine disorder, even though Dr. UG only addresses the lumbar spine by name in his opinion, the Board observes that the Veteran carries a diagnosis of cervical spine spondylosis specifically and that Dr. UG does not explicitly state that the spondylosis of the cervical spine is not related to the Veteran's military service trauma.  Accordingly, the Board affords the benefit of the doubt to the Veteran and concludes that the cervical spine spondylosis is also causally and etiologically related to her military service.    Service connection for spondylosis of the thoracolumbar spine is granted.


ORDER

Service connection for scoliosis is granted.

Service connection for spondylosis of the cervical spine is granted.

Service connection for spondylosis of the thoracolumbar spine is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


